Name: 97/431/EC: Commission Decision of 12 June 1997 on the approval of the Community support framework for Community structural assistance in the regions concerned by Objective 2 in Spain for the period 1997 to 1999 (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  EU finance;  Europe
 Date Published: 1997-07-15

 Avis juridique important|31997D043197/431/EC: Commission Decision of 12 June 1997 on the approval of the Community support framework for Community structural assistance in the regions concerned by Objective 2 in Spain for the period 1997 to 1999 (Only the Spanish text is authentic) Official Journal L 185 , 15/07/1997 P. 0012 - 0014COMMISSION DECISION of 12 June 1997 on the approval of the Community support framework for Community structural assistance in the regions concerned by Objective 2 in Spain for the period 1997 to 1999 (Only the Spanish text is authentic) (97/431/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), as last amended by Regulation (EC) No 3193/94 (2), and in particular Article 9 (9) thereof,After consultation of the Advisory Committee on the Development and Conversion of Regions and the Committee pursuant to Article 124 of the Treaty,Whereas, in accordance with Article 9 (9) of Regulation (EEC) No 2052/88, the Commission, on the basis of the regional and social conversion plans submitted by the Member States, shall establish, through partnership and in agreement with the Member State concerned, the Community support frameworks for Community structural operations for the regions concerned by Objective 2;Whereas Article 8 et seq. under Title III of Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing financial instruments (3), as last amended by Regulation (EC) No 3193/94, stipulates the conditions for the preparation and implementation of Community support frameworks; whereas Article 8 (3) sets out the content of Community support frameworks;Whereas the Commission has established, by Decision 96/472/EC of 26 July 1996 (4), as last amended by Decision 97/237/EC (5), the list of declining industrial areas concerned by Objective 2 for the programming period from 1997 to 1999;Whereas the global maximum allocation foreseen for the assistance of the Structural Funds for the Community support framework is composed of resources coming from the indicative allocation of Structural Fund commitment appropriations for the period 1997 to 1999 under Objective 2 resulting from Commission Decision 96/468/EC of 19 July 1996 (6) and from unused appropriations of ECU 156 123 356 coming from the operational programmes approved for the programming period 1994 to 1996 pursuant to Commission Decision C (97) 544 of 10 March 1997 amending Decision C (94) 3438 on the approval of the Community support framework for Community structural assistance in the regions concerned by Objective 2 in Spain for the programming period 1994 to 1996;Whereas the Spanish Government submitted to the Commission on 8 August 1996 the regional and social conversion plan as referred to in Article 9 (8) of Regulation (EEC) No 2052/88 for the regions concerned by Objective 2 in Spain for the period 1997 to 1999;Whereas the plan submitted by this Member State includes a description of the conversion priorities selected, together with an indication of the levels of assistance under the European Regional Development Fund (ERDF) and the European Social Fund (ESF), as well as an indication of the planned use of the resources of the European Investment Bank (EIB) and the other financial instruments, envisaged for implementation of the plan;Whereas the Community support framework has been established in agreement with the Member State concerned through the partnership defined in Article 4 of Regulation (EEC) No 2052/88;Whereas, in accordance with Article 3 of Regulation (EEC) No 4253/88, the Commission is charged with ensuring, within the framework of the partnership, coordination and consistency between assistance from the Funds and assistance provided by the EIB and the other financial instruments, including the Cohesion Fund;Whereas the EIB has been involved in the drawing up of the Community support framework in accordance with the provisions of Article 8 (1) of Regulation (EEC) No 4253/88; whereas it has declared itself prepared to contribute to the implementation of the framework in conformity with its statutory provisions; whereas, however, it has not yet been possible to evaluate precisely the amounts of Community loans corresponding to the financial needs;Whereas Article 2 second subparagraph of Commission Regulation (EEC) No 1866/90 of 2 July 1990 on arrangements for using the ecu for the purpose of the budgetary management of the Structural Funds (7), as last amended by Regulation (EC) No 2745/94 (8), stipulates that in the Commission decisions approving the Community support frameworks, the Community assistance available for the entire period and the annual breakdown thereof shall be set out in ecus at prices for the year in which each decision is taken and shall be subject to indexation; whereas this annual breakdown must be compatible with the progressive increase in the commitment appropriations shown in Annex II to Regulation (EEC) No 2052/88; whereas indexation is based on a single rate per year, corresponding to the rates applied annually to budget appropriations on the basis of the mechanism for the technical adjustment of the financial perspectives;Whereas it is appropriate to mention that this Decision is governed by the provisions on the eligibility of expenditure laid down in the Annex to Commission Decision C (97) 1035/11 of 23 April 1997 amending the decisions approving the Community support frameworks, the single programming documents and the Community initiatives programmes in respect of Spain;Whereas, in accordance with Article 10 (2) of Regulation (EEC) No 4253/88, this Decision shall be sent as a declaration of intent to the Member State;Whereas, in accordance with Article 20 (1) and (2) of Regulation (EEC) No 4253/88, the budgetary commitments relating to the contribution from the structural Funds to the financing of the operations covered by the Community support framework will be made on the basis of specific Commission decisions approving the operations concerned,HAS ADOPTED THIS DECISION:Article 1 The Community support framework for Community structural assistance in the regions concerned by Objective 2 in Spain, covering the period 1 January 1997 to 31 December 1999, is hereby approved.The Commission declares that it intends to contribute to the implementation of this Community support framework in accordance with the detailed provisions thereof and in compliance with the rules and guidelines for the Structural Funds and other existing financial instruments.Article 2 1. The Community support framework includes the following essential information:(a) a statement of the main priorities for joint action, their specific quantified objectives, an appraisal of their expected impact and their consistency with economic, social and regional policies in Spain;the main priorities are:(1) support for employment, competitivity and internationalization of the economic activity,(2) protection of the environment,(3) promotion for research, technology and innovation,(4) development of communications linked to economic activities,(5) local and urban development,(6) technical assistance;(b) an outline of the operations to be implemented, particularly their specific objectives and the main types of measures involved;(c) the indicative financing plan;(d) the detailed provisions for implementing the Community support framework comprising:- the procedures for monitoring and evaluation,- the provisions on financial implementation,- the rules for compliance with Community policies;(e) the procedures for verifying additionality and an initial evaluation of the latter;(f) the arrangements for associating the environmental authorities with the implementation of the Community support framework;(g) information on the means available for technical assistance necessary for the preparation, implementation or adaptation of the measures concerned.2. The indicative financing plan, not giving rise to indexation, specifies the total cost of the main priorities adopted for joint action by the Community and the Member State concerned, that is ECU 7 404 046 480 for the whole period, and the financial arrangements envisaged for budgetary assistance from the Structural Funds, that is ECU 1 485 046 356.The resulting national financial contribution, which is approximately ECU 1 616 418 298 for the public sector and ECU 4 302 581 826 for the private sector, may be met in part by Community loans, in particular from the EIB.Article 3 1. For the purpose of indexation, the annual breakdown of the global maximal allocation foreseen for the assistance from the Structural Funds is as follows:>TABLE>2. To this global maximum allocation is added an amount of ECU 156 123 356 not subject to indexation, resulting from unused appropriations of the corresponding Community support framework covering the period 1994 to 1996;3. For guidance, the initial forecast breakdown of the total Community assistance available between the Structural Funds is as follows:>TABLE>This breakdown may be altered subsequently in the light of adjustments decided according to the procedure laid down in Article 25 (5) of Regulation (EEC) No 4253/88.Article 4 This Decision is governed by the provisions laid down in the Annex to Decision C (97) 1035/11.Article 5 This Decision is addressed to the Kingdom of Spain as a declaration of intent in accordance with Article 10 (2) of Regulation (EEC) No 4253/88.Done at Brussels, 12 June 1997.For the CommissionMonika WULF-MATHIESMember of the Commission(1) OJ No L 185, 15. 7. 1988, p. 9.(2) OJ No L 337, 24. 12. 1994, p. 11.(3) OJ No L 374, 31. 12. 1988, p. 1.(4) OJ No L 193, 3. 8. 1996, p. 54.(5) OJ No L 94, 9. 4. 1997, p. 20.(6) OJ No L 192, 2. 8. 1996, p. 29.(7) OJ No L 170, 3. 7. 1990, p. 36.(8) OJ No L 290, 11. 11. 1994, p. 4.